JOHN HANCOCK FUNDS II CLASS R2 SHARES DISTRIBUTION PLAN PURSUANT TO RULE 12b-1 December 16, 2011 WHEREAS, John Hancock Funds II (the “Trust”) is an open‑end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”), and offers for public sale shares of beneficial interest in one or more series (each series a “Fund”); WHEREAS, the shares of beneficial interest of each Fund are divided into one or more classes, one of which is designated Class R2; WHEREAS, the Trust desires to adopt a plan pursuant to Rule 12b-1 under the 1940 Act for each Fund’s Class R2 shares, and the Board of Trustees of the Trust (the “Board”) has determined that there is a reasonable likelihood that adoption of said plan will benefit Class R2 shares of the Fund and the holders thereof; and WHEREAS, the Trust has entered into a Distribution Agreement with John Hancock Funds, LLC (the “Distributor”) pursuant to which the Distributor has agreed to serve as distributor of the Class R2 shares of each Fund; NOW, THEREFORE, the Trust, with respect to the Class R2 shares, hereby adopts this Plan Pursuant to Rule 12b-1 (“Plan”) in accordance with Rule 12b‑1 under the 1940 Act on the following terms and conditions: 1. This Plan applies to the Fund(s) listed on Schedule A. 2. A. Class R2 shares of each Fund shall pay to the Distributor, as compensation for distribution of Class R2 shares and/or for providing services to Class R2 shareholders, a fee at the rate specified for that Fund on Schedule A, such fee to be calculated and accrued and paid daily or at such other intervals as the Board shall determine. B. The distribution and service fees payable hereunder are payable without regard to the aggregate amount that may be paid over the years, provided that, so long as the limitations set forth in Rule 2830 of the NASD Conduct Rules of the Financial Industry Regulatory Authority (“Rule 2830”) remain in effect and apply to recipients of payments made under this Plan, the amounts paid hereunder shall not exceed those limitations, including permissible interest.
